   Case: 2:21-cr-00143-JLG Doc #: 35 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 64




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                      2:21-cr-143

Jacky R. Foster

                                     ORDER
     There   being    no   objections,     the   court     hereby   adopts       the
Report and Recommendation of the magistrate judge (Doc. 32) that
the defendant’s guilty plea be accepted.              The court accepts the
defendant’s plea of guilty to Count 1 of the information, and he
is hereby adjudged guilty on that count.               The court will defer
the decision of whether to accept the plea agreement until the
sentencing hearing.


Date: September 13, 2021                s\James L. Graham
                                  James L. Graham
                                  United States District Judge
